Exhibit 12 FIRST BANCORP COMPUTATION OF EARNINGS TO FIXED CHARGES AND PREFERRED SHARE DIVIDENDS (In thousands, except for ratios) (Unaudited) Nine Months Ended September 30, Years Ended December 31, Including Interest on Deposits: Earnings: Income before income taxes $ Fixed charges Total earnings $ Fixed charges: Interest on deposits $ Interest on borrowings Amortization of debt issuance costs — — — Interest portion of rental expense (1) Total fixed charges $ Preferred dividend requirements — Total fixed charges and preferred dividends $ Ratio of earnings to fixed charges, including interest on deposits x x x x x x x Ratio of earnings to fixed charges and preferred dividends, including interest on deposits x x x x x x x Excluding Interest on Deposits: Earnings: Income before income taxes $ Fixed charges Total earnings $ Fixed charges: Interest on borrowings $ Amortization of debt issuance costs — — — Interest portion of rental expense (1) Total fixed charges $ Preferred dividend requirements — Total fixed charges and preferred dividends $ Ratio of earnings to fixed charges, excluding interest on deposits x x x x x x x Ratio of earnings to fixed charges and preferred dividends, excluding interest on deposits x x x x x x x Estimated to be one-third of rental expense.
